DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Ogawa (US 2016/0339630).
	Regarding claim 1, Ogawa discloses a fastening structure (10) comprising a fiber reinforced resin member impregnated with resin (14; 0033), and adhesive (18; instant functional site) formed of a resin and which does not contain the reinforcing fibers (0035). The resin member (14) and adhesive (18) stacked in relation to each other in a thickness direction of the fastening structure (Fig. 1), and at least the adhesive comprises a hole (0035) and an insert member (16) inserted into the hole and provided integrally in the adhesive and resin member (Fig. 1).

    PNG
    media_image1.png
    561
    599
    media_image1.png
    Greyscale

	Regarding claim 2, an end portion of the member is provided integrally with the molded article, and surrounded by the fiber reinforced resin, thus the member would be reinforced by the fiber reinforced resin layer (Fig. 1).
	Regarding claim 3, as can be seen from Fig. 1, an end portion of the member (16) is surrounded by the adhesive.
	Regarding claim 4, Ogawa teaches the adhesive (instant functional site) including the hole and the member being disposed on an inner circumference of the .

Response to Arguments
Applicant’s arguments, filed 07/08/2021, that Doyle does not teach a functional sight comprising a resin layer and stacked on the fiber reinforced resin layer in a thickness direction have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogawa (US 2016/0339630).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lussier (US 2015/0275689) which teaches a fiber reinforced composite.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781